Citation Nr: 1511921	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-10 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to August 1984.  For his meritorious service, the Veteran was awarded (among many other decorations) the Air Force Commendation Medal, the Vietnam Service Medal, and the National Defense Service Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of July 2010, February 2013, and November 2014 of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2010 decision denied service connection for bilateral hearing loss, the February 2013 decision denied service connection for hypertension, and the November 2014 decision granted service connection for coronary artery disease, assigning a 10 percent disability rating.  

The issues of entitlement to service connection for hypertension and entitlement to an increased initial rating for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral hearing loss is causally related to his history of in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Here, however, the Board is granting the only claim before it that is not being remanded.  As this represents a complete grant of benefits on appeal, a discussion of the duties to notify and to assist is not required.  

II.  Entitlement to Service Connection for Bilateral Hearing Loss

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish direct service connection, there must be sufficient evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran currently suffers from bilateral hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  The Veteran first demonstrated hearing loss meeting this standard in November 1994; a post-service audiogram at that time showed decibel losses of 40 or greater for at least one frequency in each ear.  The results of a July 2010 VA examination confirm that the Veteran continues to suffer from bilateral hearing loss.  The current disability criterion is met.  

The Veteran's service treatment records do not show specific complaints of, or treatment for, bilateral hearing loss.  That said, and as noted by the VA examiner, these records do show a shift in his hearing thresholds over the course of his service from 1974 to 1984.  Further, in letters to VA, the Veteran has described his in-service noise exposure.  The Veteran described working with loud equipment in his occupation as a water treatment specialist.  The Veteran also described being stationed and working near active flight lines both at bases in the United States and in the Republic of Vietnam, and he spoke of his exposure to noise from guns and ordinance while training.  Given the Veteran's in-service threshold shift and his competent and credible descriptions of his service, exposure to loud noise in service is established, and the in-service incurrence criterion is met.  See 38 U.S.C.A. § 1154(b).

The only remaining question is whether the Veteran's current bilateral hearing loss is related to his active service.  The examiner from the July 2010 VA examination determined that his current bilateral hearing loss is less likely than not related, as the Veteran's hearing was within normal limits at his retirement.

This opinion is inadequate.  The examiner did not address the Veteran's history of in-service noise exposure, the Veteran's in-service threshold shifts, or his post-service diagnosis and possible continuity of symptomatology.  

The Board will not, however, remand for a new examination and opinion, as the Veteran's statements alone warrant granting service connection.  The Veteran has consistently described his in-service noise exposure.  Further, in a May 2010 letter, the Veteran stated that he first experienced hearing loss beginning in the late 1960s, but that he was too young to know it was happening.  The Veteran is competent to report when he began to notice a decrease in his ability to hear, and his statement is consistent with the service treatment records showing a reduction in hearing acuity over the course of his active service.  Also, the evidence shows that the Veteran began seeking treatment for bilateral hearing loss in 1992 and that he met the criteria for bilateral hearing loss for VA purposes in 1994.  These complaints and diagnosis, made close in time to his 1984 retirement, lend credence to his argument that his bilateral hearing loss is related to his active service.  

In light of these facts, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the nexus element has been satisfied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The Veteran's remaining claims must be remanded.  

The Veteran filed a claim seeking service connection for hypertension in June 2012.  The RO denied this claim in a February 2013 rating decision.  The Veteran filed a timely notice of disagreement (NOD) in March 2013.

In February 2014, the Veteran filed a claim to reopen his previously denied claim for service connection for coronary artery disease.  In November 2014, the RO reopened and granted his claim, assigning a 10 percent disability rating.  The Veteran filed a NOD with this rating in December 2014.  

When there has been an adjudication by the RO and a timely NOD has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no statement of the case has been issued for either claim, these issues must be remanded.  

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case to the Veteran regarding the issues of entitlement to service connection for hypertension and for an increased initial rating for coronary artery disease.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


